tcmemo_2010_49 united_states tax_court deanna langille f k a deanna birdsong petitioner v commissioner of internal revenue respondent docket no filed date deanna langille pro_se miriam c dillard for respondent memorandum findings_of_fact and opinion gustafson judge petitioner deanna langille practiced law in the years in issue and and she also owned and leased real_estate the internal_revenue_service irs issued a statutory_notice_of_deficiency to ms langille on date pursuant to sec_6212 determining the following income_tax deficiencies and fraud penalties year deficiency dollar_figure big_number big_number fraud_penalty sec_6663 dollar_figure big_number big_number after a concession the issues for decision are whether ms langille received from birdsong smith p a unreported passthrough income of dollar_figure in and an unreported passthrough loss of dollar_figure in we find that she did whether in connection with ms langille’s law practice she received unreported receipts and paid unreported law practice expenses as follows year additional receipts dollar_figure big_number big_number additional expenses dollar_figure big_number big_number we find that she did 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 the code u s c as amended all citations of rules refer to the tax_court rules_of_practice and procedure and amounts are rounded to the nearest dollar 2respondent concedes that ms langille did not receive dollar_figure in capital_gain income in whether ms langille received interest_income on seller- financed mortgages as follows year mortgage interest_income dollar_figure big_number big_number we find that she did whether ms langille realized from her rental activities dollar_figure less income than she reported in dollar_figure more income than she reported in and dollar_figure more income than she reported in we find that she did whether ms langille is liable for the fraud_penalty under sec_6663 for the years in issue we hold that she is liable for the fraud_penalty for each year but in amounts less than the irs determined in the notice_of_deficiency findings_of_fact this case was tried in jacksonville florida on date we incorporate by this reference the parties’ stipulation of facts law practice ms langille earned her law degree in and was a lawyer in private practice during the years in issue ms langille and elinor smith incorporated birdsong smith p a the firm as an s_corporation under sec_1361 in they each owned half its stock and they practiced law under the name of the firm until they dissolved it for reasons the record does not show on date thereafter ms smith practiced law in the same building as ms langille until date and ms langille operated her own solo practice in that building until she stopped practicing law in date each lawyer had her own client trust account and each knew of the other’s client trust account neither lawyer wrote checks against the other’s trust account and neither reviewed nor balanced the other’s trust account both lawyers disbursed funds from their individual client trust accounts either directly to themselves or to pay personal expenses as follows year personal expenditures ms langille ms smith dollar_figure dollar_figure big_number ms langille did not report the dollar_figure as income in during the years in issue ms langille had exclusive control_over the account named birdsong smith p a general account operating account only she had access to the operating account monthly statements and only she wrote checks against that account she deposited just enough receipts from clients into the operating account to cover law practice expenses and she claimed those expenses as deductions for the firm she also wrote checks for distributions to the shareholders from that account under their agreement ms langille was to provide monthly distribution checks to ms smith representing the net_income ms smith earned ie ms smith’s income after deducting common expenses she distributed dollar_figure to ms smith in and dollar_figure in she did not issue any distribution checks to herself in but she distributed dollar_figure from the operating account to herself in ms langille wrote monthly checks from the operating account to her wholly owned subchapter_s_corporation birdsong management company bmc for the rental of the office building where she practiced law she claimed rental expense deductions for the firm for these payments and she included the receipts in income as is discussed below ms langille diverted legal fees for her own use bypassing the firm’s bank accounts and depositing additional law practice receipts into other accounts from which she also paid some law practice expenses as follows item fees expenses fees expenses fees expenses deanna mcbride birdsong attorney at law account dmb development co accounts dollar_figure big_number big_number big_number big_number -0- -0- -0- -0- dollar_figure big_number she did not report these receipts or expenses on her returns ms langille kept the books for the firm she prepared and filed the firm’s tax returns for and reporting the following item gross_receipts deductions net_income dollar_figure big_number big_number dollar_figure big_number big_number each 50-percent shareholder’s share of income big_number big_number 1the tax_return ms langille filed for the firm contains a subtraction error the difference between the firm’s receipts and deductions ie the firm’s net_income is dollar_figure not dollar_figure and thus each shareholder’s share of that income is dollar_figure as is noted above ms langille did not report on the firm’s return the law practice income she deposited into the deanna mcbride birdsong attorney at law account in or and she did not claim the expenses she paid from that account she also did not report as income any of the money that she and ms smith expended from their client trust accounts for personal purposes ms langille worked long hours in her law practice throughout the years at issue her real_estate activities consumed somewhat less of her time real_estate activities between and ms langille sold certain residential_real_property with seller financing ie she extended mortgages to the purchasers during the years in issue she received payments of principal and interest on two of these mortgages and on the third she received payments until she repurchased the property in date she did not report any interest or other income from the receipt of these payments during the years in issue even though she received mortgage interest payments of the following amounts year total mortgage interest payments received dollar_figure big_number big_number big_number ms langille rented her office building and certain residential rental properties through bmc ms langille’s law practice paid rent of dollar_figure each month throughout and ie dollar_figure per year and dollar_figure each month in ie dollar_figure for the year these amounts were paid to ms langille through bmc for the first two of those three years she reported the following income and expenses on bmc’s forms 1120s u s income_tax return for an s_corporation 3until it dissolved on date the firm paid rent on the office building after the dissolution of the firm ms langille paid rent from her unincorporated law practice she reported dollar_figure rent paid on the firm’s tax returns for each of and ms langille wrote rent checks for the first seven months of and the irs imputed rent for the remaining five months item gross_receipts repairs and maintenance taxes and licenses interest total deductions net_income amounts reported dollar_figure big_number big_number big_number big_number dollar_figure -0- -0- -0- -0- big_number that is for ms langille entered dollar_figure in gross_receipts and amounts for certain expenses for bmc on its form_1120s and used those expenses to calculate total deductions and net_income from renting the office building but for she entered not dollar_figure but only dollar_figure as gross_receipts or sales drew an arrow to carry that figure down the page to the total income line and drew another arrow to carry that figure to the ordinary_income line she included no other income or expense information on that return although her practice paid dollar_figure per month to rent the office building in ms langille did not file a return for bmc for ms langille earned a profit for each year in issue renting the commercial building to her law practice as follows item office rental net_income dollar_figure dollar_figure dollar_figure in addition to her own home and the office building she rented to her law practice ms langille owned five houses and nine condominiums and she rented those residential properties to third parties she owned outright one of those houses and five of those condominiums and she had mortgages on the remaining four houses and four condominiums ms langille’s residential rental activities lost money during each year in issue and for the years in issue she did not report income or expenses from renting the residential properties because of the losses from the residential rentals her rental activities overall lost money during each year in issue adjusting for depreciation the cash_flow from her rental_activity was negative for two of three years in issue as follows 4ms langille held the residential rental properties and her personal_residence in the name of the david justin birdsong family_trust the trust however in a year not disclosed by the record a u s bankruptcy court held that all of the real_estate ms langille ostensibly held in the name of the trust was actually owned by ms langille individually the record does not reflect any bank accounts in the name of the trust or that the trust had any existence aside from being the putative owner of ms langille’s real_estate ms langille did not file any_tax returns for the trust during the years in issue and she does not challenge the irs’s decision to disregard the trust or its conclusion that any income from her rental activities is taxable to her individually item rental income total expenses net rental income loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number depreciation expense big_number big_number big_number cash expenses big_number cash_flow from rental activities big_number big_number big_number big_number individual income_tax returns ms langille prepared and timely filed income_tax returns for herself the firm and bmc on her form_1040 u s individual_income_tax_return for each year in issue she claimed head_of_household filing_status and one dependent her son and she reported the following item schedule_k-1 real_estate schedule_k-1 lawfirm schedule e rents received total expenses net_income schedule c law office gross_receipts law office total expenses net law office profit total income dollar_figure big_number -0- -0- -0- -0- --- --- --- --- --- 1dollar_figure -0- big_number 2dollar_figure big_number big_number --- --- --- big_number big_number big_number big_number big_number big_number 1ms langille appears to have added her share of the income from the firm dollar_figure to the net_income she reported for bmc dollar_figure and entered that sum dollar_figure as rents received on her schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc 2the practice paid bmc rent of dollar_figure per month in but ms langille reported her commercial rental income and expenses on schedule e and she did not file a form_1120s for bmc for ms smith and ms langille dissolved the firm on date and ms langille continued practicing law throughout but she did not file a schedule c profit or loss from business for to report her law practice income and expenses for november and date as indicated she did not report the law practice income she deposited into the deanna mcbride birdsong attorney at law account on the firm’s return for or she also did not report that income on her individual return for or as is shown above ms langille reported dollar_figure in law practice receipts on schedule c however she earned dollar_figure from her law practice in and she deposited those law practice receipts in various accounts as follows account operating account dmb development co operating account dmb development co investment account deanna mcbride birdsong attorney at law account bmc account total law practice deposits ethics controversies and resignation amount deposited dollar_figure big_number big_number big_number big_number big_number the florida bar reviewed the firm’s client trust accounts for and determined that ms langille had misappropriated funds from her client trust account on date the florida supreme court publicly reprimanded ms langille for professional misconduct fla bar v birdsong so 2d fla on date the florida supreme court suspended ms langille from practicing law for days imposed year of probation and required her to complete professional education courses because the court found that she had continued to assist a client with a lawsuit after a florida court had issued an order disqualifying her from further representing that client in that matter fla bar v birdsong so 2d fla ms langille stopped practicing law in date in she resigned in lieu of disciplinary proceedings fla bar v birdsong so 2d fla efforts to sell the law practice in date ms langille put her law practice up for sale she advertised that its gross_receipts were dollar_figure per year ms langille met with a prospective buyer on date and again on date this buyer chose not to purchase the law practice instead he reported to the irs that ms langille had indicated that she was keeping two sets of book for the law practice--one set with reduced income for preparing tax returns and another set with greater income to show potential buyers irs criminal investigation an undercover agent from the irs’s criminal_investigation_division cid posed as a representative of a different prospective buyer of the law practice and met with ms langille on date on the basis of the undercover agent’s observations and the report from the earlier prospective buyer the irs requested and obtained a search warrant the irs searched ms langille’s law office on date an irs special_agent interviewed ms langille during the search she admitted that she prepared her individual tax returns and the firm’s corporate tax returns she acknowledged that some of her income might have been unreported and she asserted that everyone has unreported income when asked to identify entities and bank accounts in which she had an interest ms langille told the irs about the firm the trust and bmc and she told the irs about the firm’s operating account her client trust account and the bmc account she did not inform the irs of any interest in dmb development company nor did she identify the two dmb development company accounts which were at a different bank from the accounts she did identify she also did not disclose her deanna mcbride birdsong attorney at law account the undercover agent had reported that certain financial records were in plastic trash bags and that ms langille had offered those records for inspection and stated that those records would not be sold with the practice but would be destroyed following the search of ms langille’s office the irs departed with or more boxes of records and five 39-gallon plastic bags seized from ms langille’s office the bags contained both garbage and financial records including income ledgers that closely reconciled to the bank accounts petitioner disclosed when the irs agents sorted through the documents in the plastic bags after the search they found records for the two dmb development company accounts including bank statements canceled checks and the envelopes the bank used to mail the statements the special_agent interviewed ms langille on date when he returned certain records he asked her about the dmb development company accounts she stated that she thought she had disclosed those accounts to him and that she deposited only rental receipts into those accounts the agent then specifically asked her about a dollar_figure deposit into the dmb development company investment account as that seemed too large an amount for a residential rental receipt ms langille identified the deposit as a settlement check related to one of the clients of her law practice and she then admitted to depositing law practice receipts into the dmb development company accounts total deposits during into the dmb development company accounts were dollar_figure in addition to the special_agent who supervised the search of ms langille’s office and interviewed her the cid team included a revenue_agent who analyzed the documents seized and 5the special_agent returned records relating to the then- current_year which is not one of the years in issue 6it appears that dmb development company’s only existence was in the name ms langille used on the dmb development company investment account and the dmb development company operating account ms langille provided no evidence that dmb development company was a legitimate business and the record contains no indication that she filed a tax_return for any such entity during any year in issue performed bank_deposits analyses and check spreads to identify income and expenses in the bags and boxes seized from ms langille’s office the revenue_agent discovered a single check drawn on the deanna mcbride birdsong attorney at law account--an account ms langille had not disclosed but into which she had deposited law practice receipts the irs had been unaware of this account before the revenue_agent found this check the irs summoned the bank records for this account and found total deposits of the following amounts year total amount deposited dollar_figure big_number big_number big_number irs examinations the irs summoned the bank records and examined both bmc’s and the firm’s corporate federal_income_tax returns for and and it summoned the bank records and examined ms langille’s individual returns for and examination of the s corporation’s returns to determine the income and expenses of the s_corporation law firm the irs used both the client trust accounts and the operating account each shareholder knew about the other’s client trust account and both knew about the firm’s operating account so the irs treated deposits to and expenditures from these accounts as income and expenses of the s_corporation however ms smith had not been aware of the other bank accounts that ms langille used so the irs determined the firm’s income and expenses without reference to these other accounts which instead were attributed to ms langille personally as for the trust accounts the irs did not include in firm income the deposits to the client trust accounts because that money generally did not belong to the lawyers until they had earned their fees and paid themselves however the irs did include in the firm’s income both fees withdrawn from the client trust accounts that were paid directly to the lawyers and any of the lawyers’ personal expenses that they paid directly from their 7ms langille has challenged the irs’s treating as firm income half of which is taxable to ms langille amounts that ms smith took from her client trust account for her own use however while ms smith did not know that ms langille was diverting law practice income to her other accounts each lawyer knew about the operating account and the other’s trust account and the irs consistently characterized trust expenditures_for either lawyer’s personal benefit from either trust account as income to the firm with each lawyer taxable for half of the total since ms langille actually took more than half of the total she arguably received more income than the irs determined--ie income in the full amount of what she took see 366_us_213 wrongful appropriations are within the broad sweep of ‘gross income’ 15_f3d_203 1st cir funds misappropriated from a_trust by a trustee are includable in his gross_income however this position would result in a greater deficiency than was determined in the notice_of_deficiency or pleaded in the answer so we do not consider an approach more aggressive than respondent has proposed trust accounts for business-related expenses paid from the client trust accounts the irs neither included the payment of those expenses in corporate income nor allowed deductions therefor because such income and expenses would net to zero we find this treatment reasonable as for the operating account all expenditures from the account were allowed as law firm expenses with the reasonable exception that deductions were not allowed for distributions paid to ms langille and ms smith the books that ms langille had kept for the firm did not match the income and expenses that the revenue_agent found when filing the firm’s tax returns ms langille had understated firm receipts in and overstated receipts in and she understated deductible firm expenses in both years the irs determined the following for the firm item adjustments to gross_receipts adjustments to deductions total adjustments to firm income corporate income as reported corrected taxable_income dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number adjustment for each shareholder big_number big_number thus the irs determined as to the s_corporation law firm adjustments that in one year were favorable to ms langille however as we show below the adjustments related to ms langille’s solo practice outside the firm overwhelmed those favorable adjustments examination of bmc’s returns for and the irs examined the rental_activity that ms langille had undertaken in the name of bmc and for each year in issue the irs analyzed ms langille’s rental receipts rent book and bank account records to determine the rental income and rental expenses for all of ms langille’s properties the revenue_agent calculated depreciation schedules for ms langille’s rental properties and included depreciation allowances in rental expenses for each year in issue the irs concluded that ms langille did not qualify as a real_estate_professional during the years at issue because she spent most of her time working in her law practice and that her passive rental losses are deductible only against passive_income the irs determined that any income generated by ms langille’s renting the office building to her own law practice was not passive_income and could not be offset by any passive losses from her other real_estate activities the irs therefore segregated ms langille’s office building rental_activity from her residential property rental_activity the irs determined the following amounts of rental income and expense item rental income rental expenses net_income loss character of net_income loss non-passive office rental passive residential rentals dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number non-passive income less rental income reported adjustment to rental income big_number big_number big_number big_number big_number big_number big_number big_number big_number 1in the notice_of_deficiency for the irs determined a negative adjustment of dollar_figure to ms langille’s rental income and a positive adjustment of dollar_figure to her capital_gain at trial respondent conceded the capital_gain adjustment and on brief he contends that the correct rental income adjustment is dollar_figure as indicated however he also stated that he is not seeking any greater deficiency than he determined in the notice_of_deficiency which determined a dollar_figure reduction rather than a dollar_figure increase in rental income the record does not clearly reflect how the irs determined the dollar_figure reduction in rental income in the notice_of_deficiency but given that the reduction is in ms langille’s favor and considering respondent’s concession that he is not seeking any greater deficiency we need not address this issue further because ms langille did not have any passive_income during the years in issue--the capital_gain in from the sale of real_property having been conceded--the irs contends and we hold for the reasons explained below that no deduction should be allowed for any residential rental real_estate losses_incurred in the years in issue examination of ms langille’s returns ms langille not only failed to report the rental income discussed above but also failed to report the dollar_figure of interest_income that as we have found she received from seller-financed mortgages that she had taken back from purchasers of property the irs identified the amounts she received during the years in issue as payments for her prior real_estate sales examined the sales documents and the terms of the mortgages and calculated the amount of interest_paid each month ms langille did not report any of the interest payments she received on her individual return on bmc’s corporate return or on any other return for any of the years in issue the irs also performed a bank_deposits and check spread analysis of the dmb development company accounts and of the deanna mcbride birdsong attorney at law account confirming that ms langille had deposited legal fees into those bank accounts and that those receipts were not reflected on the books she kept for her law practice activities nor were they reported on her individual returns including the schedule c for her unincorporated law practice or on the forms 1120s for the firm the irs also identified legal fees ms langille deposited along with rental receipts into the bmc account the revenue agent’s check spread analysis also determined that ms langille had paid 8ms langille sold each of the properties before the years in issue so any gain_or_loss on the sales themselves is not at issue 9legal fees deposits into the bmc account were dollar_figure in dollar_figure in and dollar_figure in totaling dollar_figure additional law practice expenses from those accounts and had not deducted them on any return the irs treated the legal fees that ms langille diverted from the firm and into her other accounts as schedule c income from her running an unincorporated solo law practice on the side and allowed as deductions from that schedule c income the previously unreported expensesdollar_figure the shareholders dissolved the firm on date and ms langille included her law practice income on schedule c the irs adjusted the income and expenses on that schedule c to include all amounts related to the law practice that ms langille deposited to or paid from any of her accounts the irs’s analysis produced the following adjustments to ms langille’s individual income_tax reporting 10if the diverted proceeds were attributed to the s_corporation then each shareholder’s share of the net_income would be increased and ms smith would be taxable on income that ms langille had diverted for her own use ms langille has not challenged the irs’s characterization of diverted legal fees as schedule c income to her rather than as income to the firm item capital_gain or loss --- --- 1dollar_figure interest_income dollar_figure dollar_figure big_number schedule c gross_receipts expenses sch k-1 income from the firm net law practice income big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a big_number sch e rental income expense big_number big_number big_number self employment agi adjust personal exemptions itemized_deductions standard_deduction total adjustments big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number self employment_tax big_number big_number big_number 1respondent conceded the capital_gain adjustment at trial as is discussed above on page 2at trial respondent asserted that the correct schedule e income adjustment for is a dollar_figure increase but he also stated that he is not seeking any greater deficiency than determined in the notice_of_deficiency which determined a dollar_figure decrease in rental income as is discussed above on page the phaseout of personal exemptions the self-employment taxes and the self-employment_tax adjustments are computational in nature and flow from the resolution of the other issues the irs determined that the sum of the real_estate_taxes and the mortgage interest ms langille paid on her personal_residence in and exceeded the standard_deduction she claimed on her returns thus the irs allowed the larger itemized_deduction for those years the irs determined that the standard_deduction was more beneficial for ms langille in she has not challenged these adjustments fraud determination the irs determined that ms langille a lawyer was aware of the requirement that she report her law practice receipts rental receipts and mortgage interest receipts as income and that she deliberately omitted this income for the purpose of evading federal_income_tax the irs compared the sum of the deposits into ms langille’s accounts and the amounts withdrawn from the client trust accounts for personal expenses to the amount of income ms langille reported for each year for the firm bmc and herself as follows total deposits client trust account income total income reported total unreported income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number the irs determined therefrom that ms langille had significantly understated her income for the years in issue the irs concluded that ms langille intentionally concealed and omitted income with the intent to evade tax she knew she owed criminal prosecution the u s attorney’s office for the middle district of florida obtained an indictment11 against ms langille and she pleaded guilty to one count of the indictment violating sec_7206 by willfully filing a false tax_return for the government had the remaining count of the indictment a charge as to dismissed pursuant to the plea agreement in that plea agreement ms langille admitted that she did not report all of her income for and the court sentenced her to time served and months of supervised release and ordered her to pay dollar_figure in restitution to the irs and a dollar_figure special assessment united_states v birdsong no 01cr126t17 m d fla date notice_of_deficiency and petition the irs issued the notice_of_deficiency on date the irs derived the adjustments in the notice_of_deficiency from the criminal investigation conducted by the special_agent and the analysis performed by the revenue_agent the irs determined that ms langille is liable for the civil_fraud penalty under sec_6663 for each year in issuedollar_figure 11the record before us includes the plea agreement but does not include the indictment 12the irs did not determine an accuracy-related_penalty under sec_6662 as an alternative to the fraud_penalty accordingly we are not asked to decide whether the 20-percent continued ms langille filed a timely petition in this court for redetermination of the deficiency asserting that she provided a list of business deductions to the irs but that the irs did not allow her those deductions her petition includes a summary of income and expenses and a summary of further adjustments that she asserts result in her having no aggregate deficiency for the years in issue when she filed her petition ms langille resided in florida trial ms langille testified at trial and she did not call any other witnesses respondent called the lawyer who answered the advertisement to purchase ms langille’s practicedollar_figure he also called the irs special_agent who searched the office and interviewed ms langille the revenue_agent who analyzed the records and summoned documents performed the bank deposit sec_12 continued penalty for negligence or disregard of rules or regulations should apply pursuant to sec_6662 and b to any portion of the underpayment not attributable to fraud 13this lawyer applied for a monetary award pursuant to sec_7623 when he reported his concerns to the irs and his reporting triggered the investigation into ms langille’s tax returns and led to the criminal prosecution and the notice_of_deficiency as indicated ms langille pleaded guilty to willfully filing an inaccurate tax_return the record developed by the irs following this lawyer’s tip is sufficient for us to decide this case without reciting or relying upon details of his testimony analyses and calculated the deficiencies determined by the irs and a lawyer who was a former employee of the firm summary of findings we find that the irs’s bank_deposits analyses of the firm’s accounts the bmc account and the accounts ms langille held in various names were reasonable as was its reconstruction of her real_estate income and expenses and we find that ms langille had unreported income and expenses as determined in the notice_of_deficiency except as conceded see supra note we find further that ms langille was aware of her obligations to maintain books_and_records of her business activities that she did not keep records that accurately reflected her income that she maintained bank accounts under different names that she diverted law practice receipts away from the firm and into her own accounts that she failed to disclose all her bank accounts to the irs that she did not report any income from her residential rental activities but that she also did not have any profit on those activities during the years in issue that she failed to report interest_income on mortgage payments she received and that she intentionally failed to report law practice income we find that she knew of her obligations to accurately report her income on her tax returns that her actions were willful and that she had the fraudulent intent to evade tax on her unreported law practice income for each year in issue however we do not find that she had the fraudulent intent to evade tax with respect to her unreported mortgage interest_income or her commercial rental income opinion i statute_of_limitations as a threshold matter we must determine whether the irs timely issued the notice_of_deficiency from which ms langille timely filed a petition for redetermination the irs issued the notice_of_deficiency more than years after ms langille filed her tax_return for the last year in issue ms langille timely filed her individual income_tax returns for the years in issue a return is considered filed on the last day prescribed for filing if it is filed before that day sec_6501 thus the latest-filed return at issue for was deemed filed date generally the irs must assess a deficiency within years of the date of filing of the tax_return three years from the filing_date for the latest year in issue would be date the irs issued the notice_of_deficiency with respect to all three years on date clearly more than years elapsed in fact almost years elapsed between the deemed filing_date for ms langille’s latest tax_return in issue and the date the irs issued the notice_of_deficiency which is the first step in the process of assessing a deficiency if the general_rule of sec_6501 applied then the irs would have failed to assess the deficiency within the period of limitations and would be barred from assessing and collecting any of the deficiencies or penalties for the years in issue however sec_6501 provides exceptions to the general_rule including false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time the period for assessing ms langille’s liability for a deficiency determined in this case remains open if she filed a false_or_fraudulent_return with the intent to evade tax for the year of the deficiency if she did then the exception provided in sec_6501 permits the irs to assess the tax for that year at any time as is discussed below in parts iv and v b ms langille fraudulently failed to report income in each year in issue and her intent was to evade tax accordingly the statute_of_limitations does not bar assessment rather the exception provided in sec_6501 applies and the irs may assess at any time ii burden_of_proof a generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and generally speaking the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 the different burden_of_proof for fraud is discussed below in part ii b deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction or credit claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the unreported income that the irs determined ms langille earned during the years in issue is predicated on bank deposits-- prima facie evidence sufficient to relieve the irs of any threshold burden of proving the source of that income see 87_tc_74 under certain circumstances the burden_of_proof as to factual matters may shift pursuant to sec_7491 from the taxpayer to the commissioner but only if the taxpayer introduces credible_evidence regarding a factual matter affecting her liability and only if she has complied with substantiation requirements has maintained all required records and has cooperated with the irs’s reasonable requests sec_7491 and ms langille has not introduced credible_evidence raising factual questions about her liabilities rather she has made conclusory arguments based on her own summaries of income and expenses without supporting those summaries with references to exhibits in the record she has not complied with substantiation or record-keeping requirements and she did not cooperate with the irs specifically with the special agent’s request for banking information rather the special_agent discovered the dmb development company accounts and the revenue_agent discovered the deanna mcbride birdsong attorney at law account without deliberate help from ms langille accordingly sec_7491 does not shift the burden to respondent and ms langille therefore retains the burden_of_proof with respect to the deficiencies see rule a b fraud conversely the commissioner has the burden_of_proof with respect to the issue of fraud with intent to evade tax and that burden_of_proof must be carried by clear_and_convincing evidence sec_7454 rule b see 80_tc_1111 he must establish each element of fraud by clear_and_convincing evidence for each of the years at issue see sec_7454 rule b 926_f2d_1470 6th cir affg tcmemo_1989_171 sec_6663 provides that a determination that any portion of an underpayment is attributable to fraud results in the entire underpayment’s being treated as attributable to fraud except any portion the taxpayer proves is not so attributable thus respondent must show not only that ms langille has underpaid her taxes for each year but also that some part of her underpayment for each year is due to fraud see 96_tc_858 affd 959_f2d_16 2d cir sec_6664 defines an underpayment as the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6211 defines a deficiency as the amount by which the tax imposed exceeds the amount shown as tax by the taxpayer upon his return the record does not indicate any previous assessments or collections without assessments nor any rebates made to ms langille for the years in issue thus in this case the underpayment asserted and the deficiency determined by the irs are the same therefore if respondent proves that any of ms langille’s deficiency for a particular year is due to fraud then ms langille will owe the fraud_penalty on the entire deficiency except to the extent that ms langille shows that a given component was not due to frauddollar_figure thus the burden is initially on respondent to show fraud as to some of the underpayment for each year and if he satisfies that burden as to even part of the underpayment then the burden will shift to ms langille to demonstrate that any part of the underpayment is not due to fraud iii passive_activity limitations a general rules congress designed sec_469 to prevent taxpayers from reducing taxable_income by losses attributable to passive activities sec_469 operates by generally prohibiting the deduction of passive_activity_losses from unrelated income thus permitting passive losses to offset only passive_income 111_tc_215 disallowed passive_activity_losses are not lost rather they are deferred or suspended and are available as a deduction against income from that activity in the next year sec_469 suspended passive 14in addition as is stated in part i above if respondent proves that ms langille filed a fraudulent return with the intent to evade tax for a year in issue then pursuant to sec_6501 the irs may assess the entire deficiency for that year at any time activity losses may be carried forward indefinitely ziegler v commissioner tcmemo_2007_166 affd 282_fedappx_869 2d cir finally upon the taxable disposition of a passive_activity a taxpayer may generally use any remaining suspended passive_activity_loss from that activity first against passive_income from that activity then against net_passive_income from other passive activities and then as a non-passive loss against other income sec_469 a passive_activity is one in which the taxpayer does not materially participate sec_469 material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 however professional real_estate lessors argued that non-passive classification would be more beneficial to them and they convinced congress to amended sec_469 in 191_f3d_599 5th cir congress carved out an exception for rental activities of real_estate professionals by adding paragraph to subsection c omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_440 effective for tax years beginning after date see 110_tc_172 under sec_469 the rental activities of a taxpayer in the real_property business a real_estate_professional are not per se passive activities under sec_469 but rather are treated as trade_or_business activities and are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs c f_r effective for tax years beginning after date under sec_469 a taxpayer qualifies as a real_estate_professional and is not engaged in a passive_activity under sec_469 if i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates b residential rental activities ms langille did not provide any estimate of the number of hours she worked on her rental activities and she did not allege that she spent more time on her rental activities than she 15because of the effective date--tax years beginning after date--this exception would not provide any opportunity for non-passive treatment of rental activities for ms langille’s tax_year even if she could show that she satisfied the requirements of sec_469 devoted to her law practice the record reflects that ms langille worked long hours in her law office and there is no evidence that she worked most of those hours on real_estate rental activities and not on legal matters ms langille has not demonstrated either that she met the 50-percent requirement of sec_469 or that she satisfied the 750-hour requirement of sec_469 we conclude that she was not a real_estate_professional for purposes of sec_469 for or accordingly her residential rental_real_estate_activities are per se passive activities for each year in issue see supra note c office rental_activity sec_1_469-2 income_tax regs is effective for taxable years ending after date sec_1_469-11 income_tax regs and provides in relevant part sec_1_469-2 passive_activity_loss -- f property rented to a nonpassive activity an amount of the taxpayer’s gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property-- i is rented for use in a trade_or_business activity in which the taxpayer materially participates for the taxable_year in essence the regulation provides that when a taxpayer rents property to his own business the income is not passive_activity income fransen v united_states supra pincite the irs identified self-rental of property as presenting an opportunity to shelter income eg by having the passive rental_activity charge exorbitant rent to the trade_or_business and then using passive_activity_losses to offset trade_or_business income and promulgated this regulation to foreclose that practice the regulation has been upheld as a valid interpretation of sec_469 id pincite ms langille owned the building where her law practice operated and she rented the office to her law practice ie to the firm until it dissolved and to her unincorporated law practice thereafter as is discussed above in part iii b she also rented residential_real_property during the years in issue the irs determined that the office rental was self-rental concluded that any income from that rental_activity was not passive_income and thus denied any offset of losses from ms langille’s residential real_estate rental activities per se passive activities against any income from the office building rental not a passive_activity it is undisputed that ms langille rented the office building to her law practice for use in its trade_or_business and it is clear that ms langille’s involvement in the law practice’s activities was regular continuous and substantial see sec_469 accordingly ms langille materially participated in the law practice to which she rented the office building and we sustain the determination that ms langille’s income from renting the office to her law practice is nonpassive under sec_1_469-2 income_tax regs thus ms langille may not offset office rental income with losses from her passive residential rental activities rather those losses are suspended until she either has passive_income from those activities or disposes of her interest in those activities see sec_469 and g iv unreported income a income reconstruction generally taxpayers bear the responsibility to maintain books_and_records that are sufficient to establish their income see sec_6001 dileo v commissioner t c pincite sec_1_446-1 income_tax regs ms langille failed to fulfill that responsibility as to both her law practice and her real_estate activities the commissioner may use any of several methods to reconstruct a taxpayer’s taxable_income and when a taxpayer fails to keep adequate books_and_records the commissioner is authorized by sec_446 to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income see 348_us_121 to protect the revenue from those who do not render true accounts the government must be free to use all legal evidence available to it in determining whether the story told by the taxpayer’s books accurately reflects his financial history internal quotation marks omitted 695_f2d_145 5th cir the commissioner has latitude in selecting a method for reconstructing a taxpayer’s income and the method need only be reasonable in light of all surrounding facts and circumstances 92_tc_661 a bank deposit is prima facie evidence of income and bank_deposits analysis is a method of income reconstruction that this court has long accepted tokarski v commissioner t c pincite when a taxpayer keeps inadequate or incomplete books_or_records and has large_bank deposits the irs is not acting arbitrarily or capriciously by resorting to the bank_deposits method see dileo v commissioner supra pincite the bank_deposits method of reconstruction assumes that all of the money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show that the deposits are not taxable see id pincite see also 335_f2d_671 5th cir the irs need not show a likely source of the income when using the bank_deposits method but the irs must take into account any nontaxable items or deductible expenses of which the irs has knowledge see price v united_states supra pincite b reconstruction_of_income and expenses from ms langille’s activities in the instant case the irs chose to apply the bank_deposits method the special_agent identified the dmb development company bank accounts and the revenue_agent discovered the deanna mcbride birdsong attorney at law account because ms langille’s records appeared incomplete the irs summoned the bank records for the firm’s operating account the client trust accounts the bmc account and the other accounts discovered during the investigation the revenue_agent performed a detailed check spread analysis to identify legal expenses paid from all these accounts which expenses the irs allowed as deductions rental expenses paid from these accounts which expenses the irs allocated to ms langille’s rental activities and personal expenses paid from these accounts which expenses the irs did not allow as deductions the agent performed a bank_deposits analysis to compute gross_income and the record shows that she did not include in income deposits to the client trust accounts but she did identify personal expenses paid from those accounts and included those payments in income the bank_deposits analysis was thoroughly documented in the exhibits submitted at trial which included the revenue agent’s work papers and copies of canceled checks bank statements rent receipts law firm fee receipts and other substantiating documents the revenue_agent thoroughly supported her analysis and we accept her reconstruction of ms langille’s income and expenses as reasonable and accurate c mortgage interest analysis the revenue_agent obtained the loan documents for the mortgages ms langille took back from selling properties and she calculated the non-taxable principal and taxable interest portions of the mortgage payments that ms langille received each year the revenue_agent also obtained the loan documents for the mortgages on ms langille’s rental properties on which ms langille made payments during the years in issue in order to differentiate deductible mortgage interest payments from non- deductible principal payments and to ensure that the irs’s determination properly accounted for the mortgage interest_expenses the revenue_agent prepared depreciation schedules for ms langille’s properties and calculated the amounts of suspended passive losses that ms langille incurred during each year in issue we find the irs’s reconstruction of ms langille’s mortgage income and expenses to be reasonable d ms langille’s contentions ms langille has not identified any specific errors or omissions in the bank_deposits analysis rather she has argued generally and summarily that the total of her income and expenses shows that her net unreported income for the three years is less than the irs determined although the court invited ms langille to provide a detailed post-trial brief clearly delineating errors in the irs’s analysis and supporting any such assertions with specific references to the record evidence she failed to do so ms langille argues on brief that the irs failed to allow deductions for certain necessary business_expenses such as mortgage interest_expense property taxes hoa fees insurance and utilities ms langille has not demonstrated that the revenue_agent failed to account for any particular rental business_expenses and her argument for a greater amount of expenses for her rental_activity is based in part on her including the total monthly payment amounts for her mortgages on each of her rental properties--ignoring the facts that only the interest portion of mortgage payments is currently deductible and that the revenue_agent computed the mortgage interest payments she made and included those amounts in the irs’s analysis furthermore to the extent that she complains of the irs’s determination that the passive_activity_loss limitations prohibit her from deducting residential rental_activity losses from office rental income_interest income or law practice income her argument does not survive the sec_469 analysis set out above in part iii ms langille does allege on brief that the calculations the revenue_agent performed at trial to quickly calculate ms langille’s total deposits for the years in issue include dollar_figure which was a transfer from sun bank to barnett bank to open a new account and dollar_figure for an account that belonged to a good friend of petitioner who had a small_business for a very short while ms langille argues that these amounts are not income and were erroneously included by the revenue_agent she provides no documentary support for this assertion and her unsupported allegations are not proof see 108_tc_147 ms langille acknowledged the court’s admonition that she be specific on brief and she apologized for her lack of specificity she explained the point of analyzing these expenses however is not to arrive at an exact amount but rather to show how far off and totally unreasonable the commissioner’s assessment of a tax_deficiency is ms langille clearly missed the point which was that she had an opportunity on brief to argue her case and carry her burden by citing specific exhibits in evidence and providing precise rebuttals to the irs’s income and expense analysis instead she complained vaguely but failed to prove at trial and to support on brief her assertions that she repaid amounts she took from her client trust account by not taking future fees and expense reimbursements from the trust account that ms smith’s personal expenditures from her client trust account are not income to her ignoring the implications of their decision to practice law as equal shareholders in an s_corporation that the irs did not allow rental expenses that the irs limited certain personal deductions due to income limitations that various deductible business_expenses were not credited and that certain deposits are not income she included no record references and no particularized answer to the irs’s very detailed income and expense analysis of her activities rather she argues that her generalized adjustments show that the summary exhibit she introduced in which she totaled all deposits in all business and personal bank accounts and all withdrawals is fairly accurate she argues that the amount of her unreported taxable_income is much smaller than the amount determined by the irs but without showing with specific reference to evidence admitted in the record precisely how she reaches that conclusiondollar_figure 16ms langille also ignores the fact that her trust account misappropriations dwarfed ms smith’s dollar_figure vs dollar_figure yet the irs held ms langille liable for only percent of that income 17in her summary exhibit ms langille asserted that the sum of her net taxable_income for the years in issue was dollar_figure while on brief she asserted the correct figure was dollar_figure she then subtracted the dollar_figure total income reported on form sec_1040 arriving at unreported income of dollar_figure summary exhibit or dollar_figure brief she argues that both figures are a long long way from the amount dollar_figure alleged by the commissioner the irs’s analysis is well supported while ms langille’s sums are unreconciled and ms langille has identified neither errors in nor any necessary adjustments to the irs’s determinations e unreported income conclusion ms langille has not identified any specific errors in the irs’s analysis and her challenges on brief to respondent’s proposed findings_of_fact are unsupported by evidentiary references ms langille has not demonstrated that her unreported income for the years in issue differs from the irs’s determinations as noted a taxpayer bears the burden of showing that the irs’s determination is in error and ms langille has failed to carry that burden the irs’s deficiency determinations are sustained with the exception of the portion due to the capital_gain item conceded see supra note v fraud penalties a legal principles as indicated above in part ii b respondent has the burden of proving fraud by clear_and_convincing evidence and he must prove that ms langille underpaid her taxes in each year and that she intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection see 94_tc_654 fraud is an actual wrongdoing committed with the intent to evade a tax believed to be owed 85_tc_267 fraud is never presumed and the commissioner must produce independent evidence of fraudulent intent to establish fraud petzoldt v commissioner t c pincite whether fraud exists is a question of fact and before finding fraud a court must consider the entire record and the taxpayer’s entire course of conduct id fraud ‘does not include negligence carelessness misunderstanding or unintentional understatement of income ’ zhadanov v commissioner tcmemo_2002_104 quoting 236_f2d_844 3d cir as indicated above in part ii b if the commissioner demonstrates fraud as to any portion of an underpayment then the entire underpayment is deemed due to fraud unless the taxpayer shows by a preponderance_of_the_evidence that some or all of the underpayment is not due to fraud courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash 317_us_492 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 b ms langille’s underpayments due to fraud the irs asserted the presence of the following indicia of fraud in this case in that ms langille-- substantially understated her law practice income maintained records for her reported income however during the search warrant the bank records for the unreported law practice income were in the garbage still the records for the corporation are incomplete and do not tie to the amounts reported opened bank accounts in a fictitious name dmb development company operating account and dmb development company investment account opened bank accounts in her name only which she used to divert law practice income from her partner failed to disclose the unreported law practice accounts to the special_agent who searched her office and interviewed her and her staff when confronted about the accounts stated incorrectly that they contained rental income vs law practice income stated to the special_agent that probably everyone has unreported income incorrectly told the special_agent that all of her rental receipts were deposited when an analysis showed that a significant portion was not deposited credit card payments on personal cards were higher each year than the amount of income the taxpayer reported on her return the taxpayer left off an entire source of income-- interest_income from seller-financed mortgages the taxpayer diverted law practice trust monies for personal_use respondent thus contends that the following badges_of_fraud are present understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealing income or assets engaging in illegal activities failing to cooperate with tax authorities an intent to mislead and filing false documentsdollar_figure we find many of those badges_of_fraud to be present first ms langille understated her law practice income for every year in issue second she maintained inadequate records those she kept reflected only the income she intended to report and not the law practice income she intentionally diverted into other accounts the special_agent found some of her records in garbage bags--hardly a credible storage or filing system and she told prospective purchasers that not all of the records documenting the law practice income would be permanently available third her explanations are implausible she claimed to have diverted trust account deposits into her personal account for the convenience of a client and she claimed that she repaid trust account amounts used for personal expenses and that she intentionally refrained from taking fees or reimbursements later from her client trust account as a means to replace the funds 18respondent’s counsel has implied that ms langille engaged in illegal activities when she diverted funds from the firm into her own accounts and when she used client trust account funds for personal purposes the record before us is far from clear on the details of ms langille’s ethical and disciplinary proceedings and in any event does not show that she has been indicted or convicted of any crimes related to these activities the convenience argument is not credible the alleged repayment is not supported by the bank records analyzed by the irs and her choosing not to take reimbursements or fees in the future did not change the character of the money she took from the trust account when she took it it was income when taken regardless of whether she considered it repaid when she allegedly forwent payments later fourth ms langille concealed income by diverting payments to the firm into the dmb development company accounts and the deanna mcbride birdsong attorney at law account fifth she engaged in illegal activities ie willfully filed tax returns she did not believe to be true and correct as to every material matter the crime to which she pleaded guilty sixth she failed to cooperate with irs investigators by not identifying all the entities she was involved with when the special_agent interviewed her ie omitting the apparently fictitious business called dmb development company and by failing to identify every bank account she used ie omitting the dmb development company accounts and the deanna mcbride birdsong attorney at law account seventh her conduct supports a reasonable inference and we do infer that she intended to mislead i by diverting law practice funds into other accounts ii by paying personal expenses directly from her client trust account iii by keeping books reflecting only the income she intended to report and iv by omitting law practice income from her returns and not offering any explanation for her failure to report that income eighth she filed false tax returns as she admitted in her plea agreement for and and as we find she did for accordingly we find ms langille’s actions were intended to prevent tax collection by concealing her income and misleading the irsdollar_figure we find fraudulent ms langille’s failure to report the following income items item schedule c gross_receipts sch k-1 income from the firm dollar_figure big_number dollar_figure dollar_figure --- --- ms langille has offered no explanation for failing to include these items of income in her tax returns and she has not shown that her omission resulted from mere negligence or carelessness and not from fraud on the basis of our finding that she intentionally omitted this income we find that respondent has shown that at least some of ms langille’s underpayment in each of the years in issue was due to frauddollar_figure unless ms langille 19in her plea agreement ms langille admitted telling a prospective purchaser of her law practice that she did not report all her income and was able to do so because she was smarter than the irs 20a necessary consequence of our finding fraud for at least some of the underpayment for each year is that the exception in sec_6501 applies to i trigger the exception to the statute_of_limitations provided in sec_6501 and ii authorize the irs to assess at any time and hence to issue continued demonstrates by a preponderance_of_the_evidence that part of the underpayment is not due to fraud the entire underpayment for each year is treated as due to fraud see sec_6663 ms langille testified that she became overwhelmed each year after preparing the firm’s form_1120s when she realized that she had a net_loss from her rental activities she asserts that she was uncertain how to report a rental loss and that since no tax is due on a loss she felt she was doing nothing wrong in not reporting all of her real_estate income--ie omitting her residential rental income and mortgage interest_income although her subjective perceptions ignored some of the applicable legal principles those perceptions were plausible combining ms langille’s mortgage interest_income with her net rental income without separating nonpassive and passive rental activities shows item total mortgage interest_income net rental income loss net real_estate income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number thus ms langille’s belief was correct for and 1995--ie her real_estate transactions did result in net losses for those two years for the result is a slight profit but for the continued the notice_of_deficiency at any time as is discussed above in pt i three years combined the record shows that the real_estate activities netting mortgage interest_income against rental losses produced an economic loss over the years in issue as is discussed above in part iii the self-rental passive_activity rule_of sec_1_469-2 income_tax regs prohibits ms langille from offsetting her residential rental real_estate losses against the deemed non-passive self-rental income earned from renting the office building to her law practice however as is also discussed above fraud is an actual wrongdoing committed with the intent to evade a tax believed to be owed marshall v commissioner t c pincite the code’s passive_activity rules are hardly intuitive and we cannot say that it was fraudulent for ms langille suffering net negative cash_flow of dollar_figure from her rental_activity over the years in issue to fail to realize that the passive_activity rules required her to report positive incomedollar_figure while ms langille’s reporting of her rental income and expenses was negligent and her entering an arbitrary income amount in and omitting her actual expenses was willful see sec_7206 we are satisfied that she did not omit her rental_activity income with the requisite intent to evade a tax she believed she owed 21ms langille may also have thought she could avoid reporting her mortgage interest_income because it was offset by mortgage interest she paid on loans encumbering the properties she rented this too is wrong but the error was negligent and not fraudulent and we do not find that she intended to conceal mislead or otherwise prevent tax collection with respect to her rental activities she believed she could net all her rental activities and that the net was negative for each year in issue her belief was based on ignorance and was incorrect but her action as to this income was negligent rather than fraudulent ms langille seems to argue that she should be able to deduct the entirety of her mortgage payments both principal and interest because from a cashflow perspective that is the amount she paid each month but that contention is clearly wrong only the interest portion of such payments is currently deductible ms langille has not shown that any of the underpayment resulting from her unreported law practice income for any year in issue resulted from anything other than fraud the only portions of the underpayment ms langille has demonstrated did not result from fraud are those arising from her rental income and her mortgage interest_income accordingly we do not sustain the sec_6663 fraud_penalty as determined in the notice_of_deficiency as it applies to these items but we sustain the fraud_penalty as to her unreported law practice income to reflect the foregoing decision will be entered under rule
